Appeal and cross appeal from an order of the Supreme Court, Steuben County (Matthew A. Rosenbaum, J), entered March 13, 2008. The order, among other things, granted in part defendant’s postjudgment motion to set aside the jury verdict.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in its entirety and reinstating the award of damages and as modified the order is affirmed without costs.
Same memorandum as in Putnam v County of Steuben (61 AD3d 1369 [2009]). Present—Smith, J.P., Centra, Fahey and Pine, JJ.